Citation Nr: 1033837	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  04-17 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for sexual dysfunction, to 
include as secondary to service-connected asthma, sleep apnea, 
and PTSD. 

5.  Entitlement to service connection for learning/memory 
problems, to include as secondary to depression and PTSD.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression, to include as secondary to learning/memory problems 
and PTSD.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a sleep 
disorder, to include as secondary to service-connected urticaria, 
asthma, and PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to 
September 1992 and from December 1996 to February 2000.  He 
served in Southwest Asia from August 1990 to January 1991.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from June 2003 and October 2007 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah and Waco, Texas, respectively, which 
denied the benefits sought on appeal.  All issues were 
subsequently transferred to the RO in Waco, Texas.

In December 2008, the Veteran presented testimony at a personal 
hearing conducted at the Waco RO before the undersigned Veterans 
Law Judge (VLJ).  A transcript of this personal hearing is in the 
Veteran's claims folder.

In March 2009, the Board remanded the matters on appeal for 
further development.  

During his December 2008 hearing, the Veteran testified that he 
was requesting service connection for joint pain due to an 
undiagnosed illness.  The Board referred this matter for RO 
development in the first instance in the March 2009 remand.  
However, it does not appear that development has been undertaken 
on this issue.  Accordingly, the issue of entitlement to 
service connection for joint pain due to an undiagnosed 
illness has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it 
and it is referred to the AOJ for appropriate action.  

The issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

1.  Entitlement to service connection for tinnitus.

In March 2009, the Board remanded this issue to afford the 
Veteran a VA examination.  During his September 2009 VA 
examination, the examiner indicated that the Veteran was 
previously denied tinnitus on several claims.  However, this is 
an incorrect characterization of the procedural history 
pertaining to this claim, as the Veteran's original claim for 
tinnitus was in February 2003, the claim currently on appeal.  
The examiner recorded the Veteran's in-service acoustic trauma 
from a scud attack and working around heavy equipment.  The 
examiner opined that based on the evidence of normal hearing 
during and after service, it is unlikely any tinnitus is causally 
or etiologically related to his exposure to tank and truck noise 
during service, or otherwise related to service.  The Veteran's 
description of tinnitus is similar to that experienced by most 
individuals with normal hearing.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board concludes that the September 2009 VA examination is 
inadequate upon which to base a determination.  The examiner is 
correct that there are no records pertaining to tinnitus in the 
Veteran's service treatment records.  However, in this case, the 
lack of contemporaneous medical evidence documenting complaints 
of tinnitus during service is not fatal to a claim.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (The Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical evidence.  
If the Board concludes that the lay evidence presented by a 
veteran is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute bar to 
the veteran's ability to prove his claim of entitlement to 
disability benefits based on that competent lay evidence.)  The 
Veteran is competent to report that he began experiencing ringing 
in his ears following exposure to noise during service.  See 
Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding 
veteran competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting 
competent lay evidence requires facts perceived through the use 
of the five senses).  Based on the current evidence of record, 
the Board has no reason to doubt the Veteran's contentions that 
he began experiencing ringing in his ears during service and has 
since.  Accordingly, the Veteran should be afforded another VA 
examination wherein it is conceded that the Veteran began 
experiencing ringing in his ears during service following 
exposure to acoustic trauma.  

2.  Entitlement to service connection for post traumatic stress 
disorder (PTSD).

During the pendency of this appeal, effective July 13, 2010, VA 
amended the regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the required in-service stressor.  Specifically, 
38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs 
(f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, 
and by adding a new paragraph (f)(3) that reads:

(f)(3) If a stressor claimed by a veteran is related to the 
veteran's fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] and that the 
veteran's symptoms are related to the claimed stressor, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the places, 
types, and circumstances of the veteran's service, the veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means that a veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Board observes that the primary effect of the amendment of 38 
C.F.R. 
§ 3.304(f)(3) is the elimination of the requirement for 
corroborating evidence of a claimed in-service stressor if it is 
related to the veteran's "fear of hostile military or terrorist 
activity."  In place of corroborating reported stressors, a 
medical opinion must instead be obtained from a VA or VA 
contracted psychiatrist or psychologist.  

The Veteran has alleged the in-service stressors of almost 
driving off a cliff, scud attacks on his base, picking up dead 
bodies, his mother having a brain tumor while he was in the Gulf, 
going through a divorce while in-service, and seeing a friend die 
in combat.  The Board concludes that the stressors of scud 
attacks, picking up dead bodies/body parts, and exposure to 
combat like conditions are consistent with the places, types, and 
circumstances of the Veteran's service in Southwest Asia from 
August 1990 to January 1991.  The Board notes the Veteran's 
testimony that his job during service was trail maintenance, 
which means he followed tanks and made necessary repairs.  
Additionally, the Board observes that a July 1999 service 
treatment record noted that the Veteran was exposed to corpses, 
POWs, refugees, and oil fires.  

Pursuant to the March 2009 remand, the Veteran underwent a VA 
examination in August 2009 wherein the examiner determined that 
the Veteran did not meet the criteria for PTSD and diagnosed 
anxiety disorder, nos with panic.  However, the examiner only 
considered the scud missile attack when rendering the conclusion.  
Accordingly, as the PTSD regulation has been amended and the 
Veteran has claimed stressors that are related to a fear of 
hostile military or terrorist activity, another VA examination 
must be scheduled in order for a VA psychiatrist or psychologist 
to confirm that the stressors are adequate to support a diagnosis 
of PTSD and that the Veteran's symptoms are related to the 
claimed stressors.  

3.  Entitlement to service connection for sleep apnea.

In September 2009, the Veteran underwent a VA examination to 
evaluate his claim for a sleep disorder, to include sleep apnea.  
The examiner was to ascertain whether there was a relationship 
between a sleep disorder and the Veteran's service-connected 
asthma or with the Veteran's service.  The examiner commented, as 
amended in November 2009, that there was "no history of 
obstructive sleep apnea in service, the Veteran's asthma used to 
interfere with his sleep aggravated by his panic disorder, unable 
to sleep more than three hours per night since Desert Storm 
service.  Therefore, above interrupted sleep as likely as not 
caused by his bronchial asthma and panic disorder.  Therefore the 
Veteran's sleep disorder causally related to his service.  
Bronchial asthma not a cause of obstructive sleep apnea therefore 
no relationship."  

The Board finds that this examination is inadequate upon which to 
base a determination.  First of all, the examiner appears to be 
relying on the result of the August 2009 VA PTSD examination when 
noting that the Veteran has panic disorder.  However, the PTSD 
examiner stated that a diagnosis of panic disorder with 
agoraphobia does not appear to be appropriate although the 
Veteran did report concern when traveling alone due to a fear 
related to a possible asthma attack and help not being available 
as opposed to a fear of a panic attack.  However, that 
examination noted that a diagnosis of anxiety disorder, nos with 
panic appeared to be appropriate.  The Veteran's symptoms 
appeared to be related to multiple life stressors including a 
history of being a sole caregiver to his children, marital 
issues, concern over personal health status, and financial 
concerns.  Although he did express some distress related to 
military service, this did not appear to be the primary cause of 
anxiety disorder.  The examiner also referenced the Veteran's 
tendency of over reporting symptoms noted in psychometric testing 
and inconsistencies noted throughout his varied mental health 
related visits and self-report.  Thus, the examiner concluded 
that the Veteran's diagnosis of anxiety disorder with panic was 
not related to his military service.  

Therefore, the VA respiratory examiner's conclusion that the 
Veteran's interrupted sleep was as likely as not caused by his 
bronchial asthma and panic disorder is not supported by evidence 
of record, as the Veteran does not have a diagnosis of panic 
disorder that is related to his military service.  Further, it is 
not clear to what extent the Veteran's service-connected asthma 
is related to or aggravating any sleep disorder.  Accordingly, a 
remand is necessary for another VA examination to clarify the 
relationship, if any, between a sleep disorder and the Veteran's 
service-connected asthma.  

Additionally, although the examiner commented that bronchial 
asthma is not a cause of obstructive sleep apnea, there was no 
opinion as to whether bronchial asthma aggravated obstructive 
sleep apnea.  Accordingly, a remand is necessary to answer this 
question.  

4.  Entitlement to service connection for sexual dysfunction, to 
include as secondary to service-connected asthma, sleep apnea, 
and PTSD. 

In December 2009, the Veteran underwent a VA examination to 
evaluate his claim for sexual dysfunction.  The examiner 
concluded that erectile dysfunction is less likely than not 
secondary to his medication taken for asthma and it is less 
likely than not secondary to his sleep apnea.  The examiner 
stated that the Veteran has a diagnosis of agoraphobia panic 
disorder, which comes under anxiety disorders, and obesity can 
contribute to erectile dysfunction.  

As referenced above, the Veteran is not service-connected for 
agoraphobia panic disorder.  As a VA examination is being 
scheduled to re-evaluate the claim for PTSD, the Board finds that 
this claim should be deferred pending the resolution of the claim 
for PTSD as the resolution could potentially have an impact on 
the claim for erectile dysfunction.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).

5.  Entitlement to service connection for learning/memory 
problems, to include as secondary to depression and PTSD.  

During the PTSD examination, the examiner commented that 
regarding difficulties in memory and learning problems, 
"significant difficulties were not noted in these areas during 
the interview.  Although the Veteran self-reported such symptoms, 
he appeared to have adequate memory and his ability to recall 
information with great detail was displayed throughout the 
interview.  From the Veteran's description it does not appear 
that his self-reported memory issues are beyond what may be 
experienced by an individual with a diagnosis of an anxiety 
disorder.  Further review via neuropsychological testing may be 
helpful."  In a December 2009 addendum, the examiner added that 
a mental disorder examination would not be the most appropriate 
manner to determine the presence or lack of significant cognitive 
issues.  The writer suggested that further neuropsychological 
testing should be conducted by a qualified neuropsychologist or 
neurologist, if determined necessary.   

As noted in Jones v. Shinseki, 23 Vet. App. 382, 390 (2010), the 
Court stated that VA must ensure that any medical opinion is 
based on sufficient facts or data and it must be clear that the 
examiner has considered all procurable and assembled data by 
obtaining all tests and records that might reasonably illuminate 
the medical analysis.  In this case, the examiner has indicated 
that a mental disorder examination would not be the most 
appropriate manner to determine the presence or lack of 
significant cognitive issues.  Accordingly, the Board concludes 
that a remand for a VA examination conducted by either a 
neuropsychologist or neurologist is appropriate.  

6.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
depression, to include as secondary to learning/memory problems 
and PTSD.  

7.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a sleep 
disorder, to include as secondary to service-connected urticaria, 
asthma, and PTSD.

As indicated in the prior remand, the Board finds that these 
issues must be deferred pending the resolution of the claims for 
PTSD and memory/learning problems as the resolution of these 
claims could potentially have an impact on the claims for 
depression and a sleep disorder.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate with the 
claims file any VA treatment records dated 
from November 2008 to the present.  

2.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any tinnitus that may be present.  
Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including the Veteran's 
service treatment records and post service 
medical records.  If the Veteran is found to 
currently have tinnitus, the examiner should 
comment as to the likelihood (likely, 
unlikely, or at least as likely as not) any 
tinnitus is causally or etiologically related 
to his exposure to tank and truck noise 
during service, August 1999 cold weather 
injury to his ears, or if it is otherwise 
related to service.  The examiner should note 
that the Board has conceded that the Veteran 
began experiencing ringing in his ears during 
service.  

3.  Schedule the Veteran for a VA examination 
to be conducted by a VA psychiatrist or 
psychologist, or with one whom VA was 
contracted, to evaluate his claim for service 
connection for PTSD.  A copy of the claims 
folder and this REMAND must be made available 
to the examiner in conjunction with the 
examination.  The examination report must 
include responses to the each of the 
following items:

Based on a review of the claims folder and the 
examination findings, including the service 
treatment records, VA treatment reports, and 
statements of the Veteran the examiner should 
render any relevant diagnoses pertaining to 
the claim for PTSD.

If a diagnosis of PTSD is made, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that the Veteran's stressors of 
scud attacks, picking up dead bodies/body 
parts, and exposure to combat like conditions 
from August 1990 to January 1991 are adequate 
to support a diagnosis of PTSD and that the 
Veteran's symptoms are related to the claimed 
stressors.  

Further, if PTSD is diagnosed, the examiner 
should indicate if the complaints of 
learning/memory problems, sleep problems, and 
depression are part of the PTSD diagnosis. 

The examiner should observe the following 
regulation 38 C.F.R. § 3.304(f)(3) as well as 
any additional guidance provided when 
rendering the opinion.  If a stressor claimed 
by a veteran is related to the veteran's fear 
of hostile military or terrorist activity and 
a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of [PTSD] 
and that the veteran's symptoms are related to 
the claimed stressor, in the absence of clear 
and convincing evidence to the contrary, and 
provided the claimed stressor is consistent 
with the places, types, and circumstances of 
the veteran's service, the veteran's lay 
testimony alone may establish the occurrence 
of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or serious 
injury, or a threat to the physical integrity 
of the veteran or others, such as from an 
actual or potential improvised explosive 
device; vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected 
sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
etiology of any sleep disorder that may be 
present, to include sleep apnea.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated with 
the claims file, including his service 
treatment records and post service records.  
If the Veteran is found to currently have a 
sleep disorder, to include sleep apnea, the 
examiner should comment as to the likelihood 
(likely, unlikely, or at least as likely as 
not) any sleep disorder is causally or 
etiologically related to his service.  The 
examiner should note that the Veteran 
reported sleep difficulties during service in 
1999.

The examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected asthma and the current 
diagnoses.  To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether any current 
sleep disorder to include sleep apnea was 
either (a) proximately caused by or (b) 
proximately aggravated by his service-
connected asthma.  The examiner should also 
comment whether any sleep disorder/sleep apnea 
is related to PTSD, if it is found to be 
service-connected.

5.  The Veteran should be afforded a VA 
examination conducted by a neuropsychologist 
or neurologist to determine the nature and 
etiology of any learning/memory problems that 
may be present.  Any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  The examiner 
is requested to review all pertinent records 
associated with the claims file, including 
the Veteran's service treatment records and 
post service medical records.  If the Veteran 
is found to currently have learning/memory 
problems, the examiner should comment as to 
the likelihood (likely, unlikely, or at least 
as likely as not) any learning/memory 
problems are causally or etiologically 
related to service, to include his time in 
Southwest Asia from August 1990 to January 
1991.  The examiner should note the in-
service complaints of memory loss and the 
July 1999 record wherein a psychological 
evaluation for memory found mild to moderate 
difficulty with retaining and recalling both 
short and long delay.  The examiner should 
also comment whether any learning/memory 
problems are secondary to any service-
connected disorder, to include PTSD if 
diagnosed.  

6.  If and only if PTSD or another mental 
disorder is determined to be service-
connected, an examiner should opine as to the 
relationship, if any, between the Veteran's 
service-connected disorder and erectile 
dysfunction.  To the extent possible, (likely, 
unlikely, at least as likely as not) the 
examiner should opine whether erectile 
dysfunction was either (a) proximately caused 
by or (b) proximately aggravated by his 
service-connected PTSD/mental disorder.  

(The term "at least as likely as not" does 
not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion is 
so evenly divided that it is as medically 
sound to find in favor of conclusion as it is 
to find against it.)

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Since 
it is important "that each disability be 
viewed in relation to its history [,]" 38 
C.F.R. § 4.1 (2009), copies of all pertinent 
records in the appellant's claims file, or in 
the alternative, the claims file, must be 
made available to the examiner for review.

7.  After an appropriate period of time or 
after the Veteran indicates that he has no 
further evidence to submit, the Veteran's 
claims should be readjudicated.  If the 
benefits sought are not granted, the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case (SSOC) and 
be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.  The SSOC should 
set forth all applicable laws and regulations 
pertaining to each issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


